Withdrawal of Four Opinions on CIA Interrogations
Four previous opinions of the Office of Legal Counsel concerning interrogations by the
Central Intelligence Agency are withdrawn and no longer represent the views of the
Office.
April 15, 2009

MEMORANDUM OPINION FOR THE ATTORNEY GENERAL
Sections 3(a) and 3(b) of Executive Order 13491, 3 C.F.R. 199 (2009
comp.), set forth restrictions on the use of interrogation methods. In
section 3(c) of that order, the President further directed that “unless the
Attorney General with appropriate consultation provides further guidance,
officers, employees, and other agents of the United States Government
may not, in conducting interrogations, rely upon any interpretation of
the law governing interrogation . . . issued by the Department of Justice
between September 11, 2001, and January 20, 2009.” That direction
encompasses, among other things, four opinions of the Office of Legal
Counsel: Memorandum for John Rizzo, Acting General Counsel of the
Central Intelligence Agency, from Jay S. Bybee, Assistant Attorney
General, Office of Legal Counsel, Re: Interrogation of al Qaeda Operative (Aug. 1, 2002); Memorandum for John A. Rizzo, Senior Deputy
General Counsel, Central Intelligence Agency, from Steven G. Bradbury,
Principal Deputy Assistant Attorney General, Office of Legal Counsel,
Re: Application of 18 U.S.C. §§ 2340 –2340A to Certain Techniques That
May Be Used in the Interrogation of a High Value al Qaeda Detainee
(May 10, 2005); Memorandum for John A. Rizzo, Senior Deputy General
Counsel, Central Intelligence Agency, from Steven G. Bradbury, Principal
Deputy Assistant Attorney General, Office of Legal Counsel, Re: Application of 18 U.S.C. §§ 2340 –2340A to the Combined Use of Certain Techniques in the Interrogation of High Value al Qaeda Detainees (May 10,
2005); and Memorandum for John A. Rizzo, Senior Deputy General
Counsel, Central Intelligence Agency, from Steven G. Bradbury, Principal
Deputy Assistant Attorney General, Office of Legal Counsel, Re: Application of United States Obligations Under Article 16 of the Convention
Against Torture to Certain Techniques That May Be Used in the Interrogation of High Value al Qaeda Detainees (May 30, 2005).
191

33 Op. O.L.C. 191 (2009)

In connection with the consideration of these opinions for possible public release, the Office has reviewed them and has decided to withdraw
them. They no longer represent the views of the Office of Legal Counsel.
DAVID J. BARRON
Acting Assistant Attorney General
Office of Legal Counsel

192